DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-5, 9-13, 17, 21, 25-26, 28, 38-39, and 45 in the reply filed on 25 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 60-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 July 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recite the compound word “superhard” in line 12 of the claim and uses the phrase “super hard” throughout the rest of the claims to describe materials.  Applicant should use one terminology only to be consistent.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 9-13, 17, 21, 25-26, 28, 38-39, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6, 10-14, 18, 22, 27, 29-30, 40-41, and 47 of copending Application No. 16/474,241 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a polycrystalline super hard construction comprising a first region of thermally stable material intergrown diamond grains with a working surface and peripheral side edges, a second region of a substrate, a third region between the first and second regions extending along an interface of an uneven topology comprising a diamond composite of non-intergrown diamond grains and a matrix where the diamond composite has more acid resistance.
This is patentably indistinct of claim 2 of the ‘241 application which recites a polycrystalline super hard construction comprising a first region of thermally stable material intergrown grains of super hard material with a working surface and peripheral side edges, a second region of a substrate comprising a hard phase and a binder phase, a third region between the first and second regions extending along an interface of the fourth region with an uneven or planar topology comprising a diamond composite of non-intergrown diamond grains and a matrix and a fourth region comprising reaction products of the binder of the second region and a component of the third region.  Claim 29 of the ‘241 application recites acid resistance of the third region being greater than diamond with binder catalyst and/or cemented carbide.
The instant claims and those of the ‘241 recite overlapping subject matter, structural features, and material properties and are not patentably distinct from one another when viewed in combination.
Instant claim 2 recites a second phase overlapping claim 3 of the ‘241 application.  Instant claim 3 recites materials overlapping claim 4 of the ‘241 application.  Instant claim 4 recites a hardness differential overlapping claim 5 of the ‘241 application.  Instant claim 5 recites a content of non-intergrown grains overlapping claim 6 of the ‘241 application.  Instant claim 9 recites matrix materials overlapping claim 10 of the ‘241 application.  Instant claim 10 recites transition metal and ceramics overlapping claim 11 of the ‘241 application.  Instant claims 11-12 recite matrix materials overlapping claim 12-13, respectively, of the ‘241 application.  Instant claim 13 recites a matrix content overlapping claim 14 of the ‘241 application.  Instant claim 17 overlaps the content of super hard material overlapping claim 18 of the ‘241 application.  Instant claim 21 recites a hardness of the phases overlapping claim 22 of the ‘241 application.  Instant claim 25 recites a body of non-intergrown diamond crystals overlapping claims 2 and ’29 of the ‘241 application.  Instant claim 26 recites a polycrystalline diamond region overlapping claim 27 of the ‘241 application.    Instant claim 28 recites an acid resistance to HCl overlapping claim 30 of the ‘241 application.  Instant claims 38-39 recite catalyst content overlapping claims 40-41 of the ‘241 application, respectively.  Instant claim 45 recites a thickness overlapping claim 47 of the ‘241 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 9-13, 17, 21, 25-26, 28, 38-39, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, 9-13, 17, 21, 25-26, 28, 39-40, and 46 of copending Application No. 16/474,290 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a polycrystalline super hard construction comprising a first region of thermally stable material intergrown diamond grains with a working surface and peripheral side edges, a second region of a substrate, a third region between the first and second regions extending along an interface of an uneven topology comprising a diamond composite of non-intergrown diamond grains and a matrix where the diamond composite has more acid resistance.
This is patentably indistinct of claim 28 of the ‘290 application which recites a polycrystalline super hard construction comprising a first region of thermally stable hard material intergrown grains with a working surface and peripheral side edges, a second region of a substrate, a third region between the first and second regions extending along an interface of an uneven topology comprising a composite of non-intergrown super hard material and a matrix and the third region having wear resistance at least three times less than sintered polycrystalline diamond and where the composite has more acid resistance.
The instant claims and those of the ‘290 recite overlapping subject matter, structural features, and material properties and are not patentably distinct from one another when viewed in combination.
Instant claim 2 recites a second phase overlapping claim 2 of the ‘290 application.  Instant claim 3 recites materials overlapping claim 3 of the ‘290 application.  Instant claim 4 recites a hardness differential overlapping claim 4 of the ‘290 application.  Instant claim 5 recites a content of non-intergrown grains overlapping claim 5 of the ‘290 application.  Instant claim 9 recites matrix materials overlapping claim 9 of the ‘290 application.  Instant claim 10 recites transition metal and ceramics overlapping claim 10 of the ‘290 application.  Instant claims 11-12 recite matrix materials overlapping claim 11-12, respectively, of the ‘290 application.  Instant claim 13 recites a matrix content overlapping claim 13 of the ‘290 application.  Instant claim 17 overlaps the content of super hard material overlapping claim 17 of the ‘290 application.  Instant claim 21 recites a hardness of the phases overlapping claim 21 of the ‘290 application.  Instant claim 25 recites a body of non-intergrown diamond crystals overlapping claim 25 of the ‘290 application.  Instant claim 26 recites a polycrystalline diamond region overlapping claim 26 of the ‘290 application.  Instant claim 28 recites an acid resistance to HCl overlapping claim 28 of the ‘290 application.  Instant claims 38-39 recite catalyst content overlapping claims 39-40 of the ‘290 application, respectively.  Instant claim 45 recites a thickness overlapping claim 46 of the ‘290 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-5, 9-13, 17, 21, 25-26, 28, 38-39, and 45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the superhard material" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim as lines 10-11 recite super hard grains.  It is unclear if “superhard material” references the grains or a further material.  Claims 3-5, 9-13, 21, 25-26, and 38-39 are included in this rejection as they depend upon a rejected claim.
Claims 2, 17, and 28 and recite “the composite”.  There is insufficient antecedent basis for this limitation in the claims as claim 1 recites “a diamond composite” and it is unclear if the claims reference “the diamond composite” or a further composite material.
Claim 45 recites “the construction” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim as claim 1 recites a super hard polycrystalline construction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-13, 17, 21, 25-26, 28, 38-39, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2015/0129322).
Considering claim 1, Hall teaches cutting elements of polycrystalline diamond comprising a plurality of layers (abstract).  An embodiment is in Figure 9 (reproduced below) of diamond body (805) (i.e. a first region) with an exposed surface (802) forming a working surface and peripheral side edges (806 and 807), substrate (808) (i.e. a second region), and transition zone (810) there between (i.e. a third region) (Paragraph 48).  The transition zone extends along the surface of the substrate where the substrate has an uneven topology as defined by applicant in the second full paragraph on p.10 of the originally filed specification.

    PNG
    media_image1.png
    305
    364
    media_image1.png
    Greyscale


The diamond body is a polycrystalline diamond having interconnected diamond grains (Paragraphs 26 and 27) and is optionally leached to possess thermal stability (Paragraph 42).  The transition zone comprises a plurality of diamond grains and refractory metal carbides in a metal binder (Paragraph 29) and the binder reacts to form carbide materials rather than interconnecting diamond particles (Paragraph 32) (i.e. comprises a first phase of non-intergrown diamond grains and a matrix).  The transition zone of Hall is taught to comprise the materials which applicant indicates as being more acid resistant than PCD/Co and a cemented WC material as claimed and disclosed by applicant in the first full paragraph on p.16 of the originally filed specification and as such is considered to possess these properties as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
While not teaching a singular example of the instantly claimed super hard polycrystalline construction this would have been obvious to one of ordinary skill in the art as this is considered a combination of layers and materials and topography known to improve the strength and impact resistance (Paragraph 46) of the product and one would have had a reasonable expectation of success.
Considering claim 2, Hall teaches where the transition zone may also comprise refractory metal carbides in a metal binder (Paragraph 29) (i.e. a second phase).
Considering claim 3, Hall teaches where the transition zone comprises refractory metals of tungsten, etc. (Paragraph 31) which reacts to form carbide (Paragraph 32) which is considered to teach WC.
Considering claim 4, the inclusion of W or WC by hall in the transition zone has a hardness less than the diamond powders and is therefore considered to meet the instant claim.
Considering claim 5, Hall teaches where the diamond content is the transition zone is up to 40% (Paragraph 33) which overlaps the instantly claimed range and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claims 9-10, Hall teaches where the refractory metal comprises metals and carbides of Ti, Zr, Ta, etc. (Paragraph 31).
Considering claim 11, Hall teaches where the substrate may comprise nickel (Paragraph 36) and where the binder of the substrate may infiltrate the transition zone (Paragraph 32).
Considering claim 12, Hall teaches where the refractory metal comprises metals and carbides of Ti, Zr, Ta, etc. (Paragraph 31).
Considering claim 13, Hall teaches where the refractory metal content of the transition zone may be up to 60% (Paragraph 33).  See MPEP 2144.05.
Considering claim 17, Hall teaches where the diamond content is the transition zone is up to 40% (Paragraph 33).  See MPEP 2144.05.
Considering claim 21, Hall teaches where the hardness of transition zone (i.e. third region) is greater than that of the substrate (i.e. 2nd region) (Paragraph 32).  While not expressly taught that the transition zone has a hardness less than that of the PCD layer (i.e. first region), the materials of Hall are substantially identical to those which applicant claims and discloses and therefore one would reasonably expect the hardness of the transition zone to be less than that of the PCD as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 25, Hall teaches where the transition zone comprises a plurality of diamond grains and refractory metal carbides in a metal binder (Paragraph 29) and the binder reacts to form carbide materials rather than interconnecting diamond particles (Paragraph 32) (i.e. comprises a body of substantially non-intergrown polycrystalline diamond material).
Considering claim 26, Hall teaches where the diamond body is a polycrystalline diamond having interconnected diamond grains (Paragraphs 26 and 27).
Considering claim 28, the transition zone of Hall is taught to comprise the materials which applicant indicates as being more acid resistant than PCD/Co and a cemented WC material as claimed and disclosed by applicant in the first full paragraph on p.16 of the originally filed specification and as such is considered to possess these properties as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claims 38-39, Hall teaches where at least a portion of the binder of the PCD is optionally leached to possess thermal stability (Paragraph 42) and the open-ended language of “at least” by Hall is considered to teach where the PCD may comprise a portion having ~zero binder/catalyst material.  See MPEP 2144.05.
Considering claim 45, Hall teaches where the thickness of the transition zone at its thickest point is  0.25-2.5 mm and 0.4-0.7 mm (Paragraph 46) and Figure 9 above indicates that this is parallel to the longitudinal axis.  See MPEP 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmitz et al. (US 2011/0042148) teaches a diamond cutting element similar to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784